DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The following title is suggested: “A method of manufacturing a multilayer ceramic capacitor”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (JP 61-249947).
Regarding claim 1, Nakamura et al. disclose a method of manufacturing a multilayer ceramic capacitor, the method comprising: preparing a body having first and second surfaces (top, bottom) opposing each other, third (left) and fourth (right) surfaces connected to the first (top) and second (bottom) surfaces and opposing each other, and fifth (back – fig. 2) and sixth (front – fig. 2) surfaces connected to the first to fourth surfaces (top, bottom, left, right) and opposing each other, the body including a dielectric layer (4) and internal electrodes (5) disposed to be alternately exposed to the third (left) and fourth (right) surfaces with the dielectric layer interposed therebetween; 
forming a first electrode layer (6) on the first to sixth surfaces of the body; 
forming a second electrode layer (7) on the first electrode layer (6); 
forming a protective layer (8) on portions of the second electrode layer (7) on which first (fig. 1 e – 6 or 7) and second external electrodes (fig. 1 e 7 or 6) are to be formed; 
performing first etching to remove a portion of the second electrode layer that is exposed from the protective layer (fig. 1D), and subsequently performing second etching to remove a portion of the first electrode layer that is exposed from the protective layer (fig. 1D); and  removing the protective layer (fig. 1E) following the first and second etchings.
Regarding claim 4, Nakamura et al. disclose a plating layer (P:3, L: 13-17) on the second electrode layer (7), after the removing of the protective layer (6).
Regarding claim 5, Nakamura et al. disclose forming the protective layer (8 – fig. 1D) comprises forming the protective layer on the third (left) and fourth (right) surfaces of the body, and on portions of the first (top), second (bottom), fifth(front), and sixth (back) surfaces of the body adjacent to the edges with the third (left) and fourth (right) surfaces of the body.

Claim(s) 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Langlois (US 4,740,863).
Regarding claim 6, Langlois discloses a method of manufacturing external electrodes on a multilayer ceramic capacitor, the method comprising:
providing a multilayer ceramic capacitor having a body with dielectric layer (20) and internal electrodes (12) disposed in the body to be alternately exposed to opposing end surfaces (left, right) of the body with the dielectric layer (20) interposed therebetween; and first and second external electrodes (22, 24) on external surfaces of the body of the multilayer ceramic capacitor, wherein each of the first (22, 24) and second external electrodes is formed to have a connection part (22) covering a respective one of the opposing end surfaces (left, right) of the body, and a band part formed to extend from the connection part to portions of each of four side surfaces (top, bottom, left, right) connecting the opposing end surfaces (left, right), wherein each of the first and second external electrodes is formed to have a thickness of 50 nm (C: 3, L: 3-10) and where a ratio t2/t1 is 1 where t1 is a thickness of the connection part (22) and t2 is a thickness of the band part (t2 and t1 have a uniform thickness).
Regarding claim 7, Langlois discloses the first (22, 24) and second external electrodes comprises forming the first and the second external electrodes using a barrel type sputtering method (C: 5, L: 55-68) on the external surfaces of the body of the multilayer ceramic capacitor. 
Regarding claim 8, Langlois discloses each of the first and second external electrodes is formed to further have a corner (see fig. 2) part in which the connection part is formed and band part are contiguous (see fig. 2) and a ratio t3/t1 is 1.0 where t3 is a thinness of the corner part (the external electrodes (22, 24) have a uniform thickness). 
Regarding claim 9, Langlois discloses the forming the first (22, 24) and second external electrodes comprises: forming a first electrode layer (22) having a first composition (aluminum) and a first thickness of 10 to 100 nm (25 nm – C: 6, L:1-10) on external surfaces of the body of the multilayer ceramic capacitor; and
forming a second electrode layer (24) having a second composition (palladium – C: 6, L: 1-10)) different from the first composition, and having a second thickness such that a sum of the first and second thicknesses is 50 nm to 2 µm (50 nm – C: 6, L: 1-10), on the first electrode layer (22).
Regarding claim 10, Langlois discloses the first (22) and second (24) electrode layer are formed using a barrel type sputtering method (C: 5, L: 55-68) on the external surfaces of the body of the multilayer ceramic capacitor. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (JP 63104314).
Regarding claim 2, Nakamura et al. disclose the first electrode is 0.6 to 1 µm (lines 4 to 16 lower right column of page 2), wherein the second electrode layer is formed by an electroless plating method. 
Nakamura et al. disclose the claimed invention except for the sum of the thickness of the first and second electrode layers is 50 nm to 2 µm.
It is well known in the art to form a second electrode layer (an electroless plating film layer) having a thickness of from 1.0 µm to 1.4 µm. 
  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the device of Nakamura et al. so that the sum of the thickness of the first and second electrode layers to 2 µm, since such a modification would form an extremely thin external electrode. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (JP 63104314) in view of Langlois (US 4,741,077).
Regarding claim 3, Nakamura et al. disclose the first and second layers are formed by thin film techniques. 
Nakamura et al. disclose the claimed invention except for the first and second electrodes layers are formed by a barrel-type sputtering method. 
Langlois discloses external electrodes formed from a barrel-type sputtering method (C: 5, L: 55-68).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the first and second electrode layers from a barrel-type sputtering method, since such a modification would from a more uniform layer. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 4,741,077

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848